
	

115 SRES 5 IS: Expressing the sense of the Senate in support of Israel.
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2017
			Mr. Moran submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate in support of Israel.
	
	
 Whereas Israel is a strategic international partner and democratic ally of the United States; Whereas cooperation between Israel and the United States is of great importance, especially amid a troubling security situation in the Middle East, North Africa, and Europe;
 Whereas strong relations between the United States and Israel benefit both countries and the prospects for regional stability;
 Whereas peace between the Israelis and Palestinians remains of strategic interest to the United States;
 Whereas support for Israel and peace between the Israelis and Palestinians have long standing bipartisan support in Congress;
 Whereas a bipartisan majority of the United States Senate in 2016 requested that the President maintain a policy of opposing one-sided United Nations Security Council resolutions targeting Israel;
 Whereas, on December 23, 2016, the President and his delegates at the United Nations departed from congressional directives and past United States policy by declining to use United States veto power during a vote on a United Nations Security Council resolution unfairly targeting Israel;
 Whereas Congress has a constitutional role in determining the laws and foreign policy of the United States; and
 Whereas the commencement of the 115th Congress and the inauguration of a new President create opportunities to improve relations between the United States and Israel: Now, therefore, be it
		
	
 That the Senate— (1)urges the President and the international community to join in supporting bilateral talks between the Israelis and Palestinians;
 (2)expresses support for individuals and organizations working to bring about peace and cooperation between the Israelis and Palestinians;
 (3)opposes the use of the United Nations as a medium to unfairly impose external remedies to challenges between the Israelis and Palestinians;
 (4)objects to the December 2016 abstention and declination to veto United Nations Security Council Resolution 2334 by delegates of the United States at the United Nations;
 (5)regrets and seeks to reverse the negative public criticism of Israel by United States diplomats;
 (6)urges the President-elect to adopt a policy of opposing and vetoing if necessary one-sided United Nations Security Council resolutions targeting Israel;
 (7)rejects international efforts to delegitimize Israel’s right to exist; (8)supports Israel’s right to self-defense;
 (9)condemns acts of terrorism and violence targeted at Israeli civilians; (10)reiterates that Palestinian political goals will never be achieved through violence; and
 (11)calls on all parties to return to negotiations and without preconditions, as direct discussions remain the best mechanism to end the Israeli-Palestinian conflict.
			
